                                United States Bankruptcy Court
                                   Northern District of Ohio
                                  Eastern Division at Akron
In re:                                          *      Case No. 18-50321
                                                *
ROGER OLIVER                                    *      Chapter 13
                                                *
                                                *      Judge Alan M. Koschik
                                                *
Debtors                                         *      Motion to Dismiss
                                                *
**************************************************************

         Now comes the Debtor to request this Court to dismiss his Chapter 13 Case.


                                                     Respectfully Submitted,


                                                    /s/ Charles Tyler, Sr.
                                                    Charles Tyler, Sr. (0074100)
                                                    Attorney for debtor(s)
                                                    66 S. Miller Rd., Suite 204
                                                    Fairlawn, Ohio 44333
                                                    Telephone: 330.665.0910
                                                    Fax: 330.665.0718


                                                    /s/ Roger Oliver
                                                    Roger Oliver




18-50321-amk       Doc 70     FILED 12/31/18     ENTERED 12/31/18 12:50:07            Page 1 of 2
                                  CERTIFICATE OF SERVICE

I hereby certify that the foregoing was electronically transmitted on or about December 31, 2018
via the Court’s CM/ECF system to the following who are listed on the Court’s Electronic Mail
Notice List:

CHAPTER 13 TRUSTEE: Keith Rucinski

I further certify that the following received notice by regular U.S. Mail at the specified address
on the date first set forth above:

None




                                              /s/ Charles Tyler, Sr.
                                              Charles Tyler, Sr., Attorney for Debtor




18-50321-amk       Doc 70     FILED 12/31/18       ENTERED 12/31/18 12:50:07            Page 2 of 2
